Citation Nr: 0602397	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-25 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for tension headaches and 
ocular migrans with sleeplessness as secondary to the 
veteran's service-connected hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In his August 2002 written statement, the veteran also raised 
a new claim for an increased rating for his service-connected 
hypertension.  That matter is referred to the RO for 
appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for tension headaches 
and ocular migraines with sleeplessness secondary to his 
service-connected hypertension.

In December 1980, the RO granted the veteran service 
connection for hypertension evaluated as 10 percent 
disabling.  

In his August 2002 written statement, the veteran stated that 
he had tension headaches and sleeplessness, secondary to 
service-connected hypertension.  He also said that he could 
only sleep for two to three hours a night, and sometimes 
less, before awakening.  While he could usually fall back to 
sleep, he said he was often very sleepy at his desk at work 
and sometimes nodded off.  He reported taking off from work 
on some afternoons due to the sleeplessness and headaches.  

Service medical records are negative for treatment of tension 
headaches and ocular migraines.  Private medical records from 
an ophthalmology clinic in 1999 showed evidence of a history 
of migraine headaches.  In January 2004, P. B., M.D., 
examined the veteran and noted that his frontal headaches had 
not diminished for more than five years.  Dr. B., in a 
February 2004 note, indicated that she felt that the 
veteran's headaches were related to his blood pressure, which 
she noted was then under control.  No medical basis was given 
for the opinion, and it is unclear whether Dr. B. was 
regularly treating the veteran.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Here, the veteran argues that his service-connected 
hypertension has contributed to his headaches, migraines and 
sleeplessness.  In July 2003, the veteran had requested a VA 
examination.  In view of the findings of current headaches 
and the service connection for hypertension, given the 
provisions of 38 U.S.C.A. §5103A, the veteran should be 
afforded a VA examination to determine the etiology of any 
tension headaches and ocular migraines with sleeplessness.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The veteran should be requested to provide the 
names and addresses of all VA and non-VA medical 
providers who have treated him for the headaches, 
migraines, sleeplessness and hypertension since 
separation from service.  The RO should then 
request all pertinent medical records from those 
medical providers.  Medical records as opposed to 
written statements should be requested.

2.  Thereafter, the veteran should be afforded an 
appropriate VA examination to determine the 
etiology of any headache disorder found to be 
present.  All indicated testing should be conducted 
and all clinical manifestations should be reported 
in detail.  Based on the examination and a review 
of the record: (1) if a headache disorder is 
diagnosed, the medical specialist should assess the 
nature, severity, and manifestations of any 
disorder found to be present.  (2) The medical 
specialist is requested to render an opinion as to 
whether it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that any 
currently diagnosed headache disorder was caused by 
military service, or whether such an etiology or 
relationship is less than unlikely (i.e., less than 
a 50-50 probability).  (3) The physician should 
proffer an opinion, with supporting analysis, as to 
the likelihood that the veteran's diagnosed 
headache disorder was caused by or aggravated by 
his service-connected hypertension.  (4) In 
rendering an opinion, the examining physician is 
specifically requested to address Dr. B.'s February 
2004 opinion (to the effect that the headaches are 
related to the veteran's blood pressure).  The 
degree of headache disorder that would not be 
present but for the service-connected hypertension 
should be identified.  A rationale should be 
provided for all opinions expressed.  The veteran's 
claims file must be made available to the examiner 
in conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

NOTE:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for tension 
headaches and ocular migraines with sleeplessness, 
including as secondary to the veteran's service-
connected hypertension.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal since the August 2003 SOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

